Citation Nr: 1700315	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for recurrent head injury residuals, to include blunt head trauma residuals and traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for blunt head trauma residuals and depression.

In December 2005, the Board, in pertinent part, denied service connection for blunt head trauma residuals and depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court vacated the Board's decision and remanded the case to the Board for further development.

In June 2008, the Board again denied entitlement service connection for blunt head trauma residuals and depression.  The Veteran appealed the Board's decision to the Court, which vacated the Board's decision and remanded the case to the Board for further development in May 2010.

In February 2011 and October 2012, the Board remanded the case to the AOJ for further development.

In February 2013, the Board recharacterized the issues on appeal to "blunt head trauma residuals, to include TBI residuals" and "a psychiatric disorder, to include depression," and again denied entitlement to service connection for both claimed disabilities.  The Veteran again appealed the case to the Court, and in November 2014, the Court vacated and remanded the Board's decision.

Most recently, in July 2015, the Board again recharacterized the issues in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim), and remanded the case to the AOJ for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The case must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in July 2015.  The remand directives instructed the AOJ to obtain all relevant VA treatment records that could potentially be helpful in resolving the Veteran's claims, including any treatment records dated from November 2012 to present.  

The claims file contains VA treatment records that were obtained in January 2012, but does not contain any newer treatment records.  However, the May 2016 Supplemental Statement of the Case lists VA treatment records from Jesse Brown VA Medical Center received May 31, 2016 and VA treatment records from North Chicago VA Medical Center received May 31, 2016 as evidence that was reviewed.  These records, however, do not appear to have been associated with the claims file. VA has a duty to seek these records. 38 U.S.C.A. § 5103A (b)(1).  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from February 2012 to present.  Ensure the records received in May 2016 from the Jesse Brown and North Chicago VA Medical Centers are uploaded to VBMS.

If the requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.

2.  Re-adjudicate the appeal, and if the claims on appeal remain denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


